            Case 2:15-cv-01045-RFB-BNW Document 816 Filed 07/02/21 Page 1 of 4



 1   Don Springmeyer (Nevada Bar No. 1021)
     KEMP JONES, LLP
 2   3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89169
 3   Tel.: (702) 385-6000
     Fax: (702) 385-6001
 4   Email: dspringmeyer@kempjones.com

 5
     [Additional Counsel Listed on Signature Page]
 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10

11   Kajan Johnson and Clarence Dollaway, on behalf             Case No.: 2:21-cv-01189-APG-VCF
     of themselves and all others similarly situated,
12
                              Plaintiffs,                       PLAINTIFFS’ NOTICE OF RELATED
13
             v.                                                 CASES
14
     Zuffa, LLC (d/b/a Ultimate Fighting Championship           (LR 42-1)
15   and UFC) and Endeavor Group Holdings, Inc.,

16                            Defendants.

17

18

19

20           Plaintiﬀs Kajan Johnson and Clarence Dollaway (collectively, Plaintiﬀs), hereby submit this
21   Notice of Related Case as required by LR 42-1.
22           Title and Case Number of the Related Action:
23          Cung Le, et al. v. Zuﬀa LLC d/b/a Ultimate Fighting Championship and UFC, Case No. 2:15-cv-
24           01045-RFB-BNW

25
             Reasons Why Assignment to a Single District Judge and Magistrate Judge is Desirable
26
                  is case is similar to the class action brought by Cung Le, Nathan Quarry, Jon Fitch, Brandon
27
     Vera, Luis Javier Vazquez, and Kyle Kingsbury against the UFC currently pending in this District Court.
28

                                                            1
          Case 2:15-cv-01045-RFB-BNW Document 816 Filed 07/02/21 Page 2 of 4



 1   See Cung Le, et al. v. Zuﬀa, LLC d/b/a Ultimate Fighting Championship and UFC, No. 2:15-cv-01045-

 2   RFB-BNW (D. Nev.) (“Le”), transferred into this District on June 4, 2015.

 3          Plaintiﬀs in Le brought suit on behalf of a class defined as follows in the Le Complaint: “All

 4   persons who competed in one or more live professional UFC-promoted MMA bouts taking place or

 5   broadcast in the United States during the Class Period [i.e., the period from December 16, 2010 until the

 6   illicit scheme alleged herein ceases].” ECF No. 208 ¶¶39, 27(c).     e Le plaintiﬀs ultimately sought

 7   certification of the following class: “All persons who competed in one or more live professional UFC-

 8   promoted MMA bouts taking place or broadcast in the United States from December 16, 2010, to June

 9   30, 2017.”Le, ECF No. 518 at i.

10          Because the class period ultimately proposed by the plaintiﬀs in Le closed on June 30, 2017,

11   Plaintiﬀs Johnson and Dollaway bring this case on behalf of those like themselves who fought a bout

12   promoted by the UFC from July 1, 2017 to the present.

13             ese matters involve virtually identical factual allegations related to the same series of events,

14   facts, and circumstances, and assert identical claims for relief. As listed in LR 42-1, these actions

15   “involve similar questions of fact and the same question of law, and their assignment to the same district

16   judge or magistrate judge is likely to eﬀect a substantial savings of judicial eﬀort.” Furthermore, as noted

17   in LR 42-1, “it would entail substantial duplication of labor if the actions were heard by diﬀerent district

18   judges or magistrate judges.”

19          Plaintiﬀs request that this case be transferred to Judge Boulware and Magistrate Judge Wexsler to

20   be heard together with the Le case.

21          Dated this 2nd day of July, 2021.
                                                       Respectfully Submitted,
22
                                                       KEMP JONES, LLP
23

24                                                By: /s/ Don Springmeyer
                                                     Don Springmeyer, Esq. (Nevada Bar No. 1021)
25                                                   3800 Howard Hughes Parkway, 17th Floor
                                                     Las Vegas, Nevada 89169
26
                                                       Eric L. Cramer, Esq. (Pro hac vice forthcoming)
27                                                     Michael Dell’Angelo, Esq. (Pro hac vice forthcoming)
                                                       Patrick Madden, Esq. (Pro hac vice forthcoming)
28                                                     Mark R. Suter, Esq. (Pro hac vice forthcoming)
                                                       BERGER MONTAGUE PC
                                                           2
     Case 2:15-cv-01045-RFB-BNW Document 816 Filed 07/02/21 Page 3 of 4



 1                                   1818 Market St., Suite 3600
                                     Philadelphia, PA 19103
 2
                                     Joseph R. Saveri, Esq. (Pro hac vice forthcoming)
 3                                   Joshua P. Davis, Esq. (Pro hac vice forthcoming)
                                     Kevin E. Rayhill, Esq. (Pro hac vice forthcoming)
 4                                   JOSEPH SAVERI LAW FIRM, INC.
                                     601 California St., Suite 1000
 5                                   San Francisco, California 94108

 6                                   Richard A. Koffman, Esq. (Pro hac vice forthcoming)
                                     Benjamin D. Brown, Esq. (Pro hac vice forthcoming)
 7                                   Daniel Silverman, Esq. (Pro hac vice forthcoming)
                                     COHEN MILSTEIN SELLERS & TOLL, PLLC
 8                                   1100 New York Ave., N.W., Suite 500, East Tower
                                     Washington, DC 20005
 9
                                     Robert C. Maysey, Esq. (Pro hac vice forthcoming)
10                                   Jerome K. Elwell, Esq. (Pro hac vice forthcoming)
                                     WARNER ANGLE HALLAM JACKSON &
11                                   FORMANEK PLC
                                     2555 E. Camelback Road, Suite 800
12                                   Phoenix, AZ 85016

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        3
          Case 2:15-cv-01045-RFB-BNW Document 816 Filed 07/02/21 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on this 2nd day of July, 2021, a true and correct copy of PLAINTIFFS’

 3   NOTICE OF RELATED CASES was served via the United States District Court CM/ECF system on

 4   all counsel of record who have enrolled in this ECF system.

 5

 6                                                       /s/ Pamela Montgomery
                                                        An employee of Kemp Jones, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
